                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 WILLIAM EDWARD JONES, #Y36585,                       )
                                                      )
                 Plaintiff,                           )
                                                      )
 vs.                                                  )        Case No. 19-cv-00262-JPG
                                                      )
 JEFFERSON COUNTY JUSTICE                             )
 CENTER,                                              )
                                                      )
                 Defendant.                           )

                                  MEMORANDUM & ORDER

GILBERT, District Judge:

       Plaintiff William Edward Jones, an inmate of the Illinois Department of Corrections, who

is currently incarcerated at Graham Correctional Center, brings this civil rights action pursuant to

42 U.S.C. § 1983 for events which occurred while he was a detainee at Jefferson County Justice

Center (“Jail”) located in Mt. Vernon, Illinois. Plaintiff complains that when he was moved to a

disciplinary segregation cell where the sprinkler head had been removed, his life was knowingly

and willingly placed in danger in the event of a fire. (Doc. 1). Additionally, Plaintiff claims that

he is being harassed by employees of the jail because of a previous lawsuit filed against the facility.

Id. at pp. 2, 6. He seeks money damages. Id. at p. 1.

       The Complaint is now before the Court for preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen prisoner Complaints and filter out non-meritorious claims.

28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous or malicious, fails

to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally construed.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).



                                                  1
        Based on the allegations summarized above, the Court finds it convenient to designate the

following two counts in the pro se action:

        Count 1:          Defendants subjected Plaintiff to unconstitutional conditions of
                          confinement at Jefferson County Justice Center by holding him in a
                          cell that did not have a working fire sprinkler.

        Count 2:          Defendants violated Plaintiff’s constitutional rights by subjecting
                          him to harassment in retaliation for filing a law suit against the
                          facility.

Any other claim that is mentioned in the Complaint but not addressed herein is considered

dismissed without prejudice as inadequately pled under Twombly.1

                                                   Discussion

        The Complaint does not survive preliminary review under 28 U.S.C. § 1915A. Plaintiff

names the Jefferson County Justice Center (“Jail”) as the only defendant. However, he does not

mention the defendant in the statement of his claim, and the Jail is not a “person” subject to suit

under Section 1983. Smith v. Knox Cnty. Jail, 666 F.3d 1037, 1040 (7th Cir. 2012); Powell v.

Cook Cnty. Jail, 814 F. Supp. 757, 758 (N.D. Ill. 1993). It is not even a legal entity.

        A defendant must have the legal capacity to be sued. See FED. R. CIV. P. 17(b). When

determining whether an entity has this capacity, federal courts look to state law. Magnuson v.

Cassarella, 812 F. Supp. 824, 827 (N.D. Ill. 1992). Under Illinois law, a county jail is not

considered a suable entity. Isaacs v. St. Clair Cnty. Jail, No. 08-0417-DRH, 2009 WL 211158, at

*3-4 (S.D. Ill. Jan. 29, 2009); Hedger v. Wexford, No. 18-cv-2081-JPG, 2019 WL 117986, at *2

(S.D. Ill. Jan. 7, 2019). Jefferson County Justice Center shall thus be dismissed with prejudice.

        Although Plaintiff refers to certain individuals in the statement of his claim, he chose not

to name them as defendants in the case caption of the Complaint. When parties are not listed in


1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which relief can
be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         2
the case caption, this Court will not treat them as defendants. Any claims against them should be

considered dismissed without prejudice. See FED. R. CIV. P. 10(a) (noting that the title of the

complaint “must name all the parties”); Myles v. United States, 416 F.3d 551, 551-52 (7th Cir.

2005) (defendant must be “specif[ied] in the caption”).

       Section 1983 creates a cause of action based on personal liability and predicated upon fault;

thus, “to be liable under [Section] 1983, an individual defendant must have caused or participated

in a constitutional deprivation.” Pepper v. Village of Oak Park, 430 F.3d 809, 810 (7th Cir. 2005).

In other words, to survive screening, Plaintiff must identify particular defendants who acted or

failed to act in a way that caused a deprivation of his constitutional rights. Having failed to do so,

the Complaint shall be dismissed.

       Plaintiff will have an opportunity to re-plead his claim, if he wishes to proceed with this

action. When preparing his First Amended Complaint, Plaintiff should identify each defendant in

the case caption and set forth sufficient allegations to describe what each defendant did, or failed

to do, to violate his constitutional rights. To avoid dismissal of this action with prejudice, he must

also follow the instructions and deadline in the below disposition. See FED. R. CIV. P. 41.

                                         Pending Motions

       Because the Complaint will be dismissed for failure to state a claim, Plaintiff’s Motion to

Inspect (Doc. 5) is DENIED as MOOT.

       Additionally, Plaintiff filed a Supplement (Doc. 7) to his Complaint in an attempt to add

additional facts to his claims regarding harassment and retaliation. Because the Court will not

accept piecemeal amendments to the original complaint, the Supplement will be STRICKEN from

the record.

                                            Disposition

       IT IS ORDERED that the Complaint (including COUNTS 1 and 2) is DISMISSED
                                                  3
without prejudice for failure to state a claim upon which relief may be granted.

       IT IS ORDERED that Defendant JEFFERSON COUNTY JUSTICE CENTER is

DISMISSED with prejudice from the action.

       IT IS ORDERED that the Motion to Inspect (Doc. 5) is DENIED as MOOT. The Clerk

of Court is DIRECTED to STRIKE the Supplement (Doc. 7) form the record.

        Plaintiff is GRANTED leave to file a “First Amended Complaint” on or before July 16,

2019. Should Plaintiff fail to file a First Amended Complaint within the allotted time or consistent

with the instructions set forth in this Order, the entire case shall be dismissed with prejudice for

failure to comply with a court order and/or for failure to prosecute his claims. FED. R. CIV. P.

41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466

(7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall also count as one of Plaintiff’s three

allotted “strikes” under 28 U.S.C. § 1915(g).

       It is strongly recommended that Plaintiff use the civil rights complaint form designed for

use in this District. He should label the form, “First Amended Complaint,” and he should use the

case number for this action (No. 19-cv-00262-JPG). To enable Plaintiff to comply with this Order,

the CLERK is DIRECTED to mail Plaintiff a blank civil rights complaint form.

       An amended complaint generally supersedes and replaces the original complaint, rendering

the original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.

1 (7th Cir. 2004). The First Amended Complaint must stand on its own without reference to any

previous pleading. Plaintiff must re-file any exhibits he wishes the Court to consider. The First

Amended Complaint is also subject to review pursuant to 28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of



                                                 4
whether Plaintiff files a First Amended Complaint. 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 6/18/2019


                                                     s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge




                                                5
